DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 5,404,415) and JP H06-25810 (from the 2/5/21 IDS).
Mori teaches an optical fiber coupler (Figs. 5, 6A-B) comprising:
a substrate (17) having a groove (19);
a coupler portion (1, 2, 11) which is inserted into the groove (19) and to which a middle portion of each of optical fibers (1-3) is melt, stretched and joined (C1 L17-24); and
a protective cylinder (14) having opposed ends and housing the substrate (17) and the coupler portion (1, 2, 11) therein, each of ends of the protective cylinder being sealed with a sealing portion (20) (C6 L40-47),
an adhesive (16) provided within the groove (19), wherein
each of the optical fibers (1, 2) includes a glass portion (at 1 and 2 in Fig. 5) and a covering portion (3) which covers the glass portion (C1 L26-31),
the coupler portion (1, 2, 11) is formed by joining the glass portion of each of the optical fibers from which the covering portion is removed (C1 L26-50),
the coupler portion (1, 2, 11) has opposed ends which are fixed to the groove by the adhesive (16) (C6 L32-39),
the adhesive (16) covers the glass portion entirely in a circumferential direction within the groove (19) (Fig. 6B),
each of the optical fibers (1, 2) is a single mode optical fiber (C1 L19), and
wherein the single mode optical fibers (1, 2) do not include a stress applying part in the glass portion (no stress applying part is taught in the glass portion of the fibers in Mori).

Mori does teach covering the covering portion (3) entirely in a circumferential direction with an adhesive (20).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to adhere the covering portion in the groove, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Including a portion of the covering portion within the groove is a rearrangement of the splice that only involves routine skill the art since this area is outside the fusion splice, thus the covering can stay on without interfering with the coupler.  Further, one of ordinary skill it art would expect applicant’s invention to perform equally well with the covering portion adhered where it is taught at the end seals since in both cases, the bare fibers and covering are attached to the device in one or more locations.
JP H06-25810 teaches an optical fiber coupler with an adhesive with a Shore D hardness of 10 to 30 is included inside a protective cylinder for fixing spliced fibers (P0005-0006, 0012).
Mori and JP H06-25810 are analogous art because they are from the same field of endeavor, optical fiber couplers.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the adhesive taught by Mori to include one with a Shore D hardness of 10-30 as taught by JP H06-25810.
The motivation for doing so would have been to suppress characteristic variation of the coupler due to temperature changes (JP H06-25810, P0007).
.

Claims 2, 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mori and JP H06-25810 as applied to claims 1, 6 and 10 above, and further in view of Taleyarkhan (US 2015/0322310 A1).
Mori and JP H06-25810 teach the optical fiber coupler previously discussed.
Mori and JP H06-25810 do not teach expressly what the viscosity of the adhesive is.
Taleyarkhan teaches an adhesive, Surebonder 727, having a Shore D hardness of 33 (P0218) and a viscosity of 6000 cps (which corresponds to the 6000 mPas) (P0223).
Mori, JP H06-25810 and Taleyarkhan are analogous art because they are from similar problem solving area, adhesives.

The motivation for doing so would have been to be able to dispense the adhesive at an enhanced delivery rate, thus speeding up manufacturing (Taleyarkhan, P0223).
The limitations concerning the azimuth angle of the light over a particular temperature change is a function of the claimed structure, not anything that further limits the structure and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best 562 F.2d 1252, 1255,195 USPQ 430, 433 {CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spado, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 {Fed. Cir. 1990), See also MPEP 2112.01. All of the structural limitations have been meet so applicant has to show that the angle variation of the light over a temperature range accounts for a patentable distinct product.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883